United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-3155WM
                                   _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the Western District
      v.                                 * of Missouri.
                                         *
Daniel Wayne Anderson,                   * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: July 5, 2000
                                Filed: July 12, 2000
                                    ___________

Before RICHARD S. ARNOLD, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


      Daniel Wayne Anderson pleaded guilty to attempting to manufacture
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, and to
being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g) and
924(a)(2). At sentencing, the District Court1 departed downward for defendant’s
substantial assistance, imposing concurrent prison terms of nine years (108 months) and


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
a total of five years supervised release. On appeal, counsel moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), filing a brief in which he raises
issues concerning the downward departure and the District Court’s denial of an
acceptance-of-responsibility reduction. Defendant has filed a pro se supplemental
brief. For the following reasons, we affirm.

       Counsel’s arguments concerning the departure raise challenges to the extent of
the departure, and the method the Court used in departing. These are unreviewable
matters. See United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993). As to the denial
of the acceptance-of-responsibility reduction, we note that the departure sentence is
below the Guidelines range that would have applied if defendant had received the
reduction. See United States v. Wyatt, 26 F.3d 863, 864 (8th Cir. 1994) (per curiam)
(concluding challenged Guidelines computations were unreviewable where sentence
imposed was lower than Guidelines sentencing range that would have been applicable
if appellant had prevailed). But in any event, we conclude the District Court did not
clearly err in denying an acceptance-of-responsibility reduction. After listening to
defendant’s sentencing testimony, the Court concluded that he had been resistant to
fully acknowledging his offense conduct and had given a series of false statements. See
United States v. Yell, 18 F.3d 581, 583 (8th Cir. 1994) (standard of review; whether
defendant has accepted responsibility is factual question which depends largely on
credibility assessments by sentencing court); United States v. Contreras, 927 F.2d
1058, 1059 (8th Cir.) (affirming denial of acceptance-of-responsibility reduction where
defendant refused to admit extensive involvement in drug distribution scheme despite
contrary evidence), cert. denied, 502 U.S. 929 (1991).

       In his pro se brief, defendant objects to the District Court’s drug-quantity
finding. This argument, however, is precluded by his drug-quantity stipulation. See
United States v. Dailey, 918 F.2d 747, 748 (8th Cir. 1990) (district court may rely on
stipulations between government and defendant in determining facts relevant to
sentencing). The remainder of defendant’s pro se brief raises ineffective-assistance

                                          -2-
claims that are not suitable for direct appeal and should be brought in a collateral
proceeding under 28 U.S.C. § 2255. See United States v. Hawkins, 78 F.3d 348, 351
(8th Cir.) (ineffective-assistance-of-counsel claim is ordinarily first raised in collateral
proceeding because facts outside record generally need to be developed to resolve
claim), cert. denied, 519 U.S. 844 (1996).

      In accordance with Penson v. Ohio, 488 U.S. 75 (1988), we have reviewed the
record for any nonfrivolous issues and have found none. Accordingly, we affirm the
judgment of the District Court. We now grant counsel’s motion to withdraw.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-